Name: Commission Regulation (EEC) No 315/85 of 6 February 1985 laying down protective measures in respect of imports of olives
 Type: Regulation
 Subject Matter: plant product;  international trade
 Date Published: nan

 No L 34/26 Official Journal of the European Communities 7 . 2.- 85 COMMISSION REGULATION (EEC) No 315/85 of 6 February 1985 laying down protective measures in respect of imports of olives Whereas, in the light of the current situation of the market in olive and olive oils in the Community, these imports could cause serious disturbances on this market which may endanger the objectives set out in Article 39 of the Treaty ; whereas, under such circum ­ stances, protective measures in respect of imports of these products should be taken by suspending the issue of import licences for as long as is required by the situation on the market in the products in ques ­ tion , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 20b thereof, Whereas Article 20b ( 1 ) of Regulation No 136/66/EEC lays down that appropriate measures may be applied if, by reason of imports from third countries, the Community market in olive oil or in products con ­ taining olive oil is threatened with serious distur ­ bances ; whereas the ending of the application of these measures is determined by the cessation of the threat of disturbance ; Whereas Council Regulation (EEC) No 2596/69 (3) laid down the type of measures that may be taken and the conditions for applying Article 20b of Regulation No 136/66/EEC ; Whereas, at the present moment, very large quantities of olives intended for the production of olive oil and far in excess of the traditional volume of imports of these products into the Community have been recorded : HAS ADOPTED THIS REGULATION : Article 1 For the period until 15 April 1985, the issue of import licences within the meaning of Article 19 of Regula ­ tion No 136/66/EEC shall be suspended for olives falling within subheadings 07.01 N II and 07.03 A II of the Common Customs Tariff. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (3) OJ No L 26, 31 . 1 . 1985, p . 12 . (? OJ No L 324, 27 . 12 . 1969, p . 12 .